DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11, 16 and 17; species A, D and E) in the reply filed on July 16, 2021 is acknowledged.  The traversal is on the ground(s) that:
“Applicant requests reconsideration of the restriction requirement. Groups I-IV all have unity of invention, being unified by the special technical feature of detection of an expression level of miR-371a-3p in a method for detection of testicular intraepithelial neoplasia (TIN). Yet, the document cited by the Examiner, “Dieckmann et al., 2016”, is exclusively concerned with the use of miR-371a-3p for detecting Germ Cell Tumors. TIN is not mentioned at all in Dieckmann et al. Thus, unity should be acknowledged.”
This is not found persuasive because the only active step of claim 1 is determination of the expression level of miR-371a-3p in a biological sample from the subject, therefore any method that teaches that step anticipates the claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 9 and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 16, 2021.
Claims 1, 2, 4-8, 10 and 11 are under consideration.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on August 16, 2019 and September 2, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


	The nature of the invention and breadth of claims

Claims 1, 2, 4-8, 10 and 11 are broadly drawn to a method of detecting testicular intraepithelial neoplasia (TIN) by determining an expression level of miR-371a-3p in a biological sample from a subject.  However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
	Working Examples
	The specification has Example 3, in which levels of miR-371-3p were determined in serum samples of 18 patients with TIN and 20 controls. After isolation RNA was reverse transcribed, cDNA was pre-amplified and then amplified by quantitative real-time PCR. Applicant did not show results for each of the 18 patients. The results were summarized as follows (page 17, lines 30-37 and page 18, lines 1-4):
“Results are shown in FIG. 3. The mean miR-371a-3p expression in TIN patients was 30.75 RQ (relative quantity) with a standard deviation of 58.74. In controls, the mean expression of the miRNA was 0.77 RQ with a standard deviation of 1.73. The two-sided Mann Whitney U-test proofed this difference to be significant with p=0.007. For testicular germ cell tumors, miR-371a-3p can be used as a serum-based biomarker. In a previous study, a cut-off value of RQ=5 was chosen to differentiate between tumors and controls (Dieckmann K P et al., 2016, Eur Urol doi:10.1016/j.eururo.2016.07.029). Using this cut-off value, 8 of 18 (44.4%) TIN patients presented an elevated miR-371a-3p serum level, while only 1 of 20 (5%) of the controls was positive. To test if this difference in proportion was significant, a two-sided fisher exact test was employed, demonstrating a significantly different distribution with p=0.007. Therefore, significantly more TIN patients can be detected with the test than controls.”
	Therefore, Applicant’s results indicate that the claimed method with threshold value of RQ = 5 detects about 44% of TIN cases.
	Guidance in the Specification.
	
The specification provides no evidence that the claimed method can detect TIN in any biological sample from any subject. 
Applicant described the samples to be used on page 8, lines 9-17, as follows:
“Preferred biological samples in accordance with the present invention are selected from the group consisting of body fluid, tissue, cells, cell lysate and cell culture supernatant. 
Preferred body fluids are selected from the group consisting of blood serum, blood plasma, seminal plasma, hydrocele fluid, spermatocele fluid, whole blood, urine, amniotic fluid, exudate, sputum, saliva and cerebrospinal fluid. In one embodiment, the body fluid is blood serum. Tissues are preferably selected from the group consisting of native tissue, snap-frozen tissue and formalin-fixed and paraffin-embedded (FFPE) tissue.”
Applicant defined the term “subject” on page 9, lines 37-38 continued on page 10, lines 1-2:
“The term "subject", as used herein, relates to any organism such as a vertebrate, particularly any mammal, including both a human and another mammal, e.g., an animal such as a rodent, a rabbit, or a non-human primate (e.g., a monkey). The rodent may be a mouse, rat, hamster, guinea pig, or chinchilla. Preferably, the subject is a male subject. Preferably, the subject is a human.”
Therefore the claims encompass at least fifteen different types of samples obtained from all possible mammals. Applicant did not show even a single example of detecting TIN in a cell culture of rabbits, or saliva in humans by determining expression of miR-371a in such samples. Further, the only example of detection of miR-371a in human blood serum is inconclusive, therefore the guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.
Finally, aside from claims 2, 10 and 11, claims 1 and 4-8 do not require any specific method of miRNA level detection, therefore the claims encompass all possible methods such as Northern blot (NB), in situ hybridization (ISH), reverse transcription qPCR (RT-qPCR), microarray, and next-generation sequencing (NGS). Applicant did not show that comparable results can be obtained using any type of miRNA detection method.
The unpredictability of the art and the state of the prior art
	
The references cited below support the notion of unpredictability of the detection of miR-371a in human subjects as a means for detecting TIN.
Spiekermann et al. (Andrology, vol. 3, pp. 78-84, 2015; cited in the IDS) examined levels of miR-371a in sera (from cubital vein blood sample) of 25 patients with germ cell tumors (GCTs) compared to six patients with TIN and one patient each with non-testicular malignancies: 7 prostatic carcinomas, 4 renal cell carcinomas, 8 bladder carcinomas, 1 thyroid carcinoma, 1 oesophageal carcinoma, 1 hepatocellular carcinoma, 1 rectal carcinoma and 1 colonic carcinoma. The controls were twenty male patients with non-malignant scrotal diseases. In addition to blood serum five seminal plasma samples from healthy individuals and three urine samples from GCT subjects were investigated. (page 79, third and fourth paragraphs)
The results were summarized by Spiekermann et al. (page 79, last paragraph):
“The mean RQ-value of NTMs was in the range of the mean RQ-value of controls (Fig. 1). The difference was statistically not significant. Moreover, the individual RQ-values of patients with NTM varied similarly to the controls from 0 (not detectable) to 14 (Fig. 2). GCT patients CS1 had significantly higher mean miR-371a-3p serum levels than controls (p < 0.0001) and NTMs (p < 0.0001), respectively. TIN patients had slightly higher serum levels than controls and NTMs; however, this difference was not statistically significant (Fig. 1). The mean RQ-value of GCTs was significantly higher than that of TIN patients (p < 0.05). Individual data are provided in Table S1 (A, B, E and H) and standard deviation in Figure S1.” (emphasis added by examiner)
Further, the type of sample used seemed to influence the level of miR-371a detected: pleural effusion fluid had higher levels of miR-371a than CVB of the same patient; no miR-371A was identified in urine of three GCT patients; mean seminal plasma expression of miR-371a in healthy individuals was about 177-fold higher than the level found in serum of controls; in TVB (testicular vein blood), miR-371a levels were higher than in corresponding CVB samples of patients and controls.
The paper also examined levels of miR-371a in non-testicular cancer subjects (Table 1; page 81, second paragraph). As can be seen from Table 1, the mean RQ levels of miR-371a in sera of subjects with other cancers does not differ from the mean level of miR-371a in TIN subjects. With respect to TIN, authors concluded with the following (page 81, sixth paragraph):
“TIN is the uniform precursor of GCTs and it may be present in a testicle many years before the GCT becomes invasive (Dieckmann & Skakkebaek, 1999). There is evidence for the expression of miR-371a-3p (and others) in TIN cells (Novotny et al., 2012; McIver et al., 2013), however so far, no serum studies of patients with TIN have been documented. This study is the first to report measurements of serum levels of miR-371a-3p in six such patients. There appears to be a slight trend towards a higher mean RQ-value in TIN patients than in controls; however, this difference is not significantly different, statistically. The mean RQ-value of TIN patients is significantly lower than the mean RQ-value of GCTs CS1. As the expression of miR-371a-3p in body fluids is apparently associated with tumour bulk (vide supra), one must assume that the number of cells in TIN-bearing testicles secreting miR-371a-3p is not sufficient to achieve high (measurable) levels of circulating miRNAs in the peripheral blood. Also, the present negative result could be explained by the assumption that TIN cells release lesser amounts of miRNAs into body fluids than full-blown germ cell tumour cells do. Thus, it would be interesting to look to testicular vein blood of a patient with TIN only. However, this would be a very rare clinical situation and can hardly be expected to be available for investigation.” (emphasis added by examiner)
In an article entitled “Can germ cell neoplasia in situ be diagnosed by measuring serum levels of microRNA371a‑3p?” by Radtke et al. (J. Cancer Res. Clin. Oncol., vol. 143, pp. 2383-2392, 2017), the authors examined levels of miR-371a in cubital vein serum samples of patients with GCNis  as compared to serum samples of 20 healthy men (GCNis is a different name for TIN, see page 2383, last paragraph; page 2384). The results are presented in Table 2 and Figure 1. On page 2389, first paragraph, Radtke et al. stated:
“We found elevated cubital vein serum levels of miR-371a-3p in roughly 52% of the patients. In most of whom, the elevation was only modest and much lower than the elevations caused by invasive GCTs (Syring et al. 2015; Pelloni et al. 2016). Our data are conflicting with results recently reported by a Dutch group and with preliminary data reported previously by our own group (van Agthoven and Looijenga 2016; Spiekermann et al. 2015). In both studies, a significant elevation of miR-371a-3p could not be detected in cubital vein serum of GCNis patients compared to controls. This discrepancy to our results is likely caused by the very low patient number in both studies (each n = 6).” (emphasis added by examiner)
Radtke et al. concluded with the following (page 2390, last paragraph):
“The presence of miR-371a-3p molecules in GCNis cells was shown in two of four cases examined with in situ hybridization. Accordingly, elevated peripheral serum miR-371a-3p levels were documented in about one half of the patients with GCNis of the testis. Testicular vein serum levels of miR-371a-3p were much higher than in healthy males in both of the two cases examined. The expression rate of about 50% is too low to qualify measuring miR-371a-3p
serum levels as a valuable method for primary diagnostics of GCNis.” (emphasis added by examiner)
	Therefore, it is clear from the results presented above that the detection of miR-371a is insufficient for diagnosis of TIN.
Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method to potentially detect TIN in any sample from any mammal by any miRNA detection method, including quantitate RT-PCR. First, levels of miR-371a would need to be determined in all possible samples from all possible mammalian species by all possible miRNA detection methods in order to establish feasibility of TIN detection and thresholds for diagnostic decision making. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the detection of miR-371a in subject’s samples depends upon numerous known and unknown parameters such as type of the sample used and the size of the tumor, for example, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite a method of detecting testicular intraepithelial neoplasia (TIN) in a subject by determining the expression level of miR-371a-3p in a biological sample from the subject. Therefore the claims are directed to a judicial exception of a naturally occurring correlation between the presence of a miR-371a-3p and the presence of TIN in the subject. 
The dependent claims 2, 10 and 11 specify that the detection is performed by RT-PCR or RT-qPCR, claims 4 and 5 specify the conditions for detecting TIN and claims 5-8 specify the types of biological samples to be used.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” (MPEP 2106.III) flowchart is as follows:
I. Step 1: YES. The claims are directed to a method, which is a statutory category.
II. Step 2A: YES, since the claims are directed to a natural phenomenon, i.e., a correlation between the level of expression of miR-371a-3p and the presence of TIN in the subject.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exceptions (see below).
Claims 1 and 4-8 do not require isolation of miRNA from the samples or any specific method of determining the miRNA expression level. The step of determination of the expression level of miR-371a-3p is recited at a high level of generality such that it amount to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Determining expression level of miR-371-3p merely instructs a practitioner to use any detection technique for such detection. Further, “determining expression level” does not preclude simply obtaining the expression level by searching published data, for example.
	
The next question to ask is whether the claims include an inventive concept, which amounts to “significantly more” and therefore make the claims patent-eligible under 35 U.S.C. 101. As stated in MPEP 2106.05 IA:
“Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));
iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).”

Upon review of the above conditions, Applicant’s claims do not present any steps that amount to “significantly more” than the judicial exception, since determining expression levels of miRNA in biological samples well-known, conventional and routine in the art. As stated by MPEP 2106.05(d) II:
“The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.”

This judicial exception is not integrated into a practical application because claims 1 and 4-8 do not require any specific method of determining miRNA expression. With respect to claims 2, 10 and 11, determining expression of miRNA using RT-PCR was well-known, routine and conventional in the art at the time of the invention, as evidenced by results of PubMed search (attached) for “miRNA AND expression AND RT=PCR”, which returned 5928 results between 2002 and 2016.
In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiekermann et al. (Andrology, vol. 3, pp. 78-84, 2015; cited in the IDS).
Regarding claims 1 and 6-8, Spiekermann et al. teach determination of the expression level of miR-371a-3p in subjects with TIN in blood serum samples (page 79, paragraphs 2-8).
Regarding claim 4, Spiekermann et al. teach that the miR-371a-3p levels in TIN subjects are higher than controls (page 79, last paragraph; Table 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Spiekermann et al. (Andrology, vol. 3, pp. 78-84, 2015; cited in the IDS), Murray et al. (Brit. J. Cancer, vol. 114, pp. 151-152, 2016; cited in the IDS) and Korenkova et al. (BMC Mol. Biol., vol. 16:5, pp. 1-10, 2015; cited in the IDS).
A) Regarding claims 2, 10 and 11, Spiekermann et al. teach isolating RNA from the biological sample, converting RNA to cDNA, pre-amplifying the cDNA and performing quantitative real-time PCR to determine expression level of miR-371a-3p (page 79, paragraphs 5-9).
B) Spiekermann et al. do not teach providing three aliquots of cDNA for pre-amplification or pooling the aliquots after pre-amplification before quantitative PCR.
C) Murray et al. teach detection of expression levels of several miRNAs in blood serum samples of patients with testicular germ cell tumors (GCTs) by isolating RNA from the samples, reverse transcription to obtain cDNA, splitting the cDNA into two pools for pre-amplification and then combining the two pools for quantitative PCR (page 154, last paragraph; page 155, paragraphs 1-3).
Murray et al. do not teach using three cDNA aliquots for pre-amplification. 
Korenkova et al. teach that the values of gene expression obtained after pre-amplification followed by quantitative PCR were dependent on the copy number of cDNA in the pre-amplification reaction (page 3, fifth and sixth paragraph). The standard deviation of gene expression value for RND1, with low copy number, estimates from four replicates of pre-amplification reaction, was 17% (page 3, second paragraph; page 5, last paragraph; page 6, first paragraph; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use as many aliquots as possible to ensure accurate detection of the expression level of the miRNA in view of the fact that, as stated by Spiekermann et al. (page 81, sixth paragraph):
“As the expression of miR-371a-3p in body fluids is apparently associated with tumour bulk (vide supra), one must assume that the number of cells in TIN-bearing testicles secreting miR-371a-3p is not sufficient to achieve high (measurable) levels of circulating miRNAs in the peripheral blood. Also, the present negative result could be explained by the assumption that TIN cells release lesser amounts of miRNAs into body fluids than full-blown germ cell tumour cells do.”
Therefore, considering that the level of miR-371a in serum samples of TIN patients is very low, it would have been prima facie obvious to use multiple preamplification aliquots from a single sample to increase the number of cDNA molecules that would undergo quantitation and pooling the pre-amplified samples would ensure lower statistical uncertainty.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11 and 12 of U.S. Patent No. 10,889,855 in view of Spiekermann et al. (Andrology, vol. 3, pp. 78-84, 2015; cited in the IDS) and Montironi (Europ. Urology, vol. 41, pp. 651-654, 2002).
A) Claim 1 of the instant application is drawn to a method of detecting testicular intraepithelial neoplasia (TIN) in a subject, the method comprising determining the expression level of miR-371a-3p in a biological sample from the subject, wherein the expression level of miR-371a-3p is indicative of the presence or absence of TIN in the subject.
Claim 2 is drawn to the method of claim 1, wherein the method comprises the steps of: (i) providing a batch A comprising cDNA isolated/obtained from the biological sample, wherein step (i) comprises the steps of: 
(ia) isolating RNA from the biological sample; and
 (ib) converting the RNA isolated in step (ia) into cDNA, thereby providing batch A comprising the cDNA; 
(ii) providing three or more aliquots of batch A provided in step (i) and performing an independent polymerase chain reaction (PCR) with each of the three or more aliquots in order to amplify miR-371a-3p, thereby providing three or more batches B comprising the amplified miR-371a-3p; and 
(iii) mixing equal amounts of the three or more batches B, thereby providing a batch C, and determining the level of miR-371a-3p in batch C by a PCR-based approach, wherein the level determined in step (iii) corresponds to the expression level of miR-371a-3p in the biological sample.
Claim 10 of the instant application is drawn to the method of claim 2, wherein, in step (ii), three aliquots of batch A are provided, and claim 11 is drawn to the method of claim 2, wherein the PCR-based approach is quantitative real-time PCR (qRT-PCR) or digital PCR (dPCR).
B) Claim 1 of the ‘855 patent is drawn to a method of determining the level of a target nucleic acid in a biological sample, wherein the target nucleic acid is DNA obtained from the biological sample or cDNA obtained from RNA obtained from the biological sample, the method comprising the steps of: 
(i) providing a batch A comprising the target nucleic acid; 
(ii) providing three or more aliquots of batch A provided in step (i) and performing an independent polymerase chain reaction (PCR) with each of the three or more aliquots in order to amplify the same single target nucleic acid in each of the three or more aliquots, thereby providing three or more batches B comprising the same amplified -target nucleic acid; and 
(iii) mixing equal amounts of the three or more batches B, thereby providing a batch C, and determining the level of the target nucleic acid in batch C by performing a single quantitative real-time PCR (qRT-PCR), wherein the level determined in step (iii) corresponds to the expression level of the target nucleic acid in the biological sample.
Claim 4 of the ‘855 patent is drawn to the method of claim 1, wherein the target nucleic acid is selected from the group consisting of a target miRNA, a target cell-free circulating DNA, a target mRNA, a target siRNA and a target snRNA; claim 5 is drawn to the method of claim 4, wherein the target nucleic acid is a target miRNA, and claim 6 is drawn to the method of claim 5, wherein the target miRNA is selected from the group consisting of miR-371a-3p, miR-93-5p, miR-372, miR-373, miR-367 and miR-20a-5p.
Claim 11 of the ‘855 patent is drawn to the method of claim 1, wherein batch A comprises cDNA, and claim 12 is drawn to the method of claim 11, wherein step (i) comprises the steps of: (ia) isolating RNA from the biological sample; and (ib) converting the RNA isolated in step (ia) into cDNA, thereby providing batch A comprising the cDNA.
Therefore claims 1, 4-6, 11 and 12 of the ‘855 patent teach the limitations of instant claims 2, 10 and 11, and claims 7 and 8 teach the limitations of claims 6-8, however, the claims of the ‘855 patent do not teach using detection of miR-371a-3p to detect TIN in subjects.
B) Regarding claims 1 and 6-8, Spiekermann et al. teach determination of the expression level of miR-371a-3p in subjects with TIN in blood serum samples (page 79, paragraphs 2-8).
Regarding claims 2, 10 and 11, Spiekermann et al. teach isolating RNA from the biological sample, converting RNA to cDNA, pre-amplifying the cDNA and performing quantitative real-time PCR to determine expression level of miR-371a-3p (page 79, paragraphs 5-9).
Regarding claim 4, Spiekermann et al. teach that the miR-371a-3p levels in TIN subjects are higher than controls (page 79, last paragraph; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of determination of miR-371a-3p expression of the ‘855 patent to detect TIN as suggested by Spiekermann et al. The motivation to do so is provided by Montironi (page 653, fourth paragraph):
“IGCNU is believed to be the precursor to of testicular germ cell tumors for the following reasons [3, 4]:
• when found in testicular biopsies, approximately 50% of patients will develop an invasive of testicular germ cell tumors within 5 years (Fig. 2),
• IGCNU often is found in the same populations that are at risk for of testicular germ cell tumors, and
 •IGCNU is almost always found in the seminiferous tubules adjacent to testicular germ cell tumors except in cases of spermatocytic seminoma and in many of testicular germ cell tumors occurring in pre-puberal patients.
	Montironi concluded with following (page 654, last paragraph):
	“It is now established that germ cell cancer of the adult is preceded by IGCNU of the testis. Using low-dose radiotherapy, IGCNU cells can be eradicated in almost all patients and the endocrinological function of the organ can be at least preserved. “
	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have a motivation to detect TIN using the method of claims of the ‘855 patent, since early detection of the precursor of testicular germ tumors would allow prevention of tumor development.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            August 18, 2021